DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: McAleer (US 2009/0054741) discloses a method comprising the step of determining the level of one or more free fatty acids (FFA) (biomarkers) (paragraph [0011]) and determining the level of one or more compounds selected from triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids (biomarkers) (paragraph [0011]) in a biological sample from a patient (paragraph [0056]) and determining the ratio of the level of one or more free fatty acids and the level of one or more compounds (a ratio of the levels of two markers) (paragraph [0094]) selected from the group consisting of triacylglyceroles (TAGs), diacylglyceroles (DAGs), membrane lipids, and lysolipids (biomarkers) (paragraph [0011]). McAleer teaches that free fatty acids may be used as biomarkers (paragraph [0056]).
However, the prior art neither teaches nor fairly suggests diagnosing pulmonary hypertension (PH) in a patient, monitoring the course of pulmonary hypertension in a patient, determining the severity of pulmonary hypertension in a patient, or differentiating between pulmonary hypertension and at least one condition selected from a group consisting of a disease associated with a risk of developing pulmonary hypertension and metabolic syndrome diagnosing pulmonary hypertension (PH) in a 
nor by comparing the ratio of the concentration of one or more first free fatty acids and the concentration of one or more second free fatty acids to a reference ratio of the concentration of one or more first free fatty acids and the concentration of one or more second free fatty acids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797